DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a composite particulate for a lithium battery, classified in H01M 4/608, 606, 366, 364, 583.
II. Claims 25-29, drawn to a method of manufacturing multiple composite particulates, classified in H01M 4/0497, 049, 0402.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product. For instance, as instantly claimed, the claimed process can be used to make composite particulate containing any one of the polymer materials recited in claims 2-3; and/or containing any one of the anode active material recited in claims 9-10 (i.e., Si, Ge, Sn, Pb, P, Bi, Zn, Al, Ti, Ni, Co, Cd, alloys thereof and/prelithiated materials thereof and  the likes).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different  classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In addition, further restriction is necessary. Thus, applicant must elect one (1) of the above groups and one (1) of the species below if Group I is finally elected. 
This application contains claims directed to the following patentably distinct species:
I) Species of Group I (applicable only if Group I is finally elected): 
I-A) With respect to the polymer comprising a polyphosphazene, applicant must elect one (1) of the species below (see claim 2):
	Species I-A-1: linear polymers having the formula N=PR1R2)n; 
Species I-A-2: cyclolinear and cyclomatrix polymers in which small phosphazene rings are connected together by organic chain units; 
Species I-A-3: block copolymer, star, dendritic, or comb-type structures; 

I-B) With respect to the precursor monomer of the phosphazene compound, applicant must elect one (1) of the species below (see claim 3):
	Species I-B-1: chemical formula 1; 
Species I-B-2: chemical formula 2; 
Species I-B-3: chemical formula 3; 
Species I-B-4: chemical formula 4; 

I-C) With respect to the high-elasticity polymer, applicant must elect one (1) of the species below (see claims 4-8 and 15-19):
	Species I-C-1: the high-elasticity polymer containing a cross-linked network of a phosphazene compound crosslinked by a crosslinking agent to a degree of crosslinking that imparts an elastic tensile strain from 5-500 % (i.e., claims 4-6); 
Species I-C-2: the high-elasticity polymer matrix or shell further containing from 0.01-30 wt % of graphite, graphene, or carbon material dispersed therein (i.e., claims 7-8); 
Species I-C-3: the high-elasticity polymer matrix or shell further comprises from 0.01-50 wt % of Li-ion conducting additive dispersed therein (i.e., claims 15 and 17); 
Species I-C-4: the high-elasticity polymer forms a mixture or co-polymer with an elastomer selected from polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber and the likes (i.e.,  including any one of the remaining rubber/polymer materials recited in claim 16) (i.e., claim 16); 
Species I-C-5: the high-elasticity polymer further comprising Li-ion conducting additives dispersed therein and said additive is selected from LiClO4, LiPF6, LiBF4, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBOB, LiBF2C2O4, LiNO3, LiPF3(CF2CF3)3, LiBETI, Li-based imides (LiTFSI) and ionic liquid-based salts (i.e., claim 18); 
Species I-C-6: the high-elasticity polymer forms a mixture or blend with a Li-ion conducting polymer selected from PEO, PPO, PAN, PMMA, PVdF, poly bis-methoxy ethoxyethoxide-phosphazene, polyvinyl chloride, polydimethylsiloxane, polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), or a sulfonated derivative thereof (i.e., claim 19). 

I-D) With respect to the anode active material, applicant must elect one (1) of the species below (see claims 9-10):
	Species I-D-1: any one of Si, Ge, Sn, Pb, Sb, P, Bi, Zn, Al, Ti, Ni, Co, Cd (i.e., claims 9); 
Species I-D-2: any one of the alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, P, Bi, Zn, Al, Ti, Ni, Co, Cd (i.e., claims 9); 
Species I-D-3: any one of oxide, carbides, nitrides, sulfides, phosphides, selenides and tellurides of Si, Ge, Sn, Pb, Sb, P, Bi, Zn, Al, Ti, Ni, Co, Cd (i.e., claims 9); 
Species I-D-4: salts and hydroxides of Sn (i.e., claims 9); 
Species I-D-5: lithium titanate, lithium manganate, lithium aluminate, lithium titanium niobium oxide, lithium containing titanium oxide, lithium transition metal oxide (i.e., claims 9); 
Species I-D-6: ZnCo2O4 (i.e., claims 9); 
Species I-D-7: carbon or graphite particles (i.e., claims 9); 
Species I-D-8: prelithiated version thereof (i.e., claims 9); 
Species I-D-8: any one of prelithiated Si, Ge, Sn, SnOx, SiOx, FeOx, V2O5, V3O8, Co3O4, Ni3O4,  (i.e., claims 10); 

I-E) With respect to the coated particles or coated composite particulate, applicant must elect one (1) of the species below (see claims 12 and 14):
Species I-E-1: uncoated particles per se and/or uncoated composite particulate per se (i.e., without any coating material) (i.e., claim 1); 
Species I-E-2: one or a plurality of particles coated with a layer of carbon or graphene disposed between said one or said plurality of particles and said high-elasticity polymer matrix (i.e., claim 12); 
Species I-E-3: the composite particulate further coated with or encapsulated by a shell of conducting material selected from carbon, graphene, conducting polymer, conducting composite (i.e., claim 14). 
 The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Robert G. Crouch on 08/08/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727